STRAS, Justice
(concurring and dissenting).
Because the court substitutes itself for the rulemaking process and the district court, I respectfully dissent from the court’s decision to grant a new trial to Custom Conveyor.
As the court implicitly recognizes, Minnesota practitioners have long distinguished between depositions intended to discover information for trial and those intended to preserve trial testimony. 1A David F. Herr & Roger S. Haydock, Minnesota Practice — Civil Rules Ann. § 80:7 (5th ed. 2010) (“Depositions are usually taken to discover information, known as discovery depositions, or to preserve evidence, known as depositions taken to preserve testimony.”). In light of that distinction, I agree with the court’s conclusion that a deadline in a scheduling order for “complet[ing] discovery” does not necessarily apply to taking a deposition for the sole purpose of preserving the testimony of material, out-of-state witnesses who are unavailable for trial. That conclusion should have been the end of the court’s analysis.
Yet the court goes further. The court first defines the scope of its holding as limited to depositions taken solely for preserving the trial testimony of unavailable, out-of-state witnesses.1 It then invents a *424multi-factor inquiry for district courts to use in determining whether “good cause” exists for the grant of a protective order. By reversing for a new trial through its application of an impromptu, judicially crafted rule rather than adhering to existing rules, the court undermines the rule-making process. Rulemaking is a job for the rulemaking process.
The court then compounds its error when it applies its new multi-factor inquiry to the issue presented in this case, even though, as the court recognizes, the district court did not have the benefit of our new rule when it rendered its decision.2 Such an approach makes sense when there is only one reasonable conclusion that a district court can reach under the new rule, when we are affirming the decision of the district court in light of the new rule, or when the decision itself is subject to de novo review by this court. In other circumstances, the appropriate disposition is to vacate the decision of the district court and remand to the district court for further proceedings. See Rasmussen v. Two Harbors Fish Co., 882 N.W.2d 790, 799 (Minn.2013) (remanding to the district court “to reevaluate the evidence using the correct legal standard”); Green v. BMW of N. Am., LLC, 826 N.W.2d 530, 539 (Minn. 2013) (reversing and remanding for further proceedings after holding that district court abused its discretion by applying the wrong legal standard in awarding attorney fees).
In this case, our review of the district court’s decision to grant TC/American Monorail’s motion for a protective order is for an abuse of discretion. Yet rather than remanding the case to the district court to exercise its discretion, the court usurps the role of the district court by granting a new trial under its new test, even though there is a reasonable argument that Custom Conveyor failed to seek the depositions of the two out-of-state witnesses in a timely manner. Under these circumstances, I would adhere to precedent and remand to the district court.3

. Even in limiting the scope of its holding, the court’s analysis is flawed. First, it is not clear that, outside of the unique facts of this case, it is easy to distinguish between a deposition taken solely for preserving trial testimony and one taken solely for discovering information. See Integra Lifesciences I, Ltd. v. Merck KGaA, 190 F.R.D. 556, 559 (S.D.Cal. 1999) (“Defendants fail to address how the *424court or parties should distinguish between 'trial' depositions which must be completed within the discovery time period and those which have no time limits.”). Most depositions serve multiple purposes, and a rule turning on the subjective intent of the attorney taking the deposition is susceptible to manipulation and doubt. Second, the court fails to explain why it limits its proposed rule to only unavailable, out-of-state witnesses. If an attorney is entitled to take a deposition to preserve trial testimony absent a protective order, as the court concludes, then the boundaries of Minnesota should not serve as an artificial barrier to availing oneself of that right.


. The court identifies four factors that are relevant to the decision of whether to grant a protective order, but also directs district courts to consider “all of the relevant evidence.” Because the good-cause inquiry potentially includes factors beyond those specifically identified by the court and may require the presentation of additional evidence, the appropriate disposition in this case is to remand to the district court so that it can conduct the good-cause inquiry in the first instance.


. The district court’s error in this case was its decision to apply a discovery deadline to a deposition taken solely for the preservation of trial testimony. However, nothing in today’s decision prevents a district court from specifying a deadline in a scheduling order for the completion of trial depositions. After all, a deadline for completing trial depositions is plainly the type of "other matter[]” that a scheduling order may address under Rule 16.02(g).